Citation Nr: 0503067	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for postoperative medial meniscectomy, right knee.

2.  Entitlement to a disability rating greater than 10 
percent for postoperative medial meniscectomy, left knee.

3.  Entitlement to a disability rating greater than 10 
percent for herniated nucleus pulposus of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1973 and again from December 1978 through December 
1951.  There is also evidence that the veteran had active 
service for another period of approximately 3 years prior to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified before the undersigned during a travel 
Board hearing in June 2004.  A transcript of that hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf. Id.   

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  With respect to the above claims the RO failed 
to explain the following:  1) what evidence is needed to 
substantiate the increased rating claims, if any, 2) which 
portion of that evidence, if any, the veteran has the 
responsibility to provide, and 3) which portion of that 
evidence, if any, the VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records VA medical records.  38 U.S.C.A. § 5103A(c)(2) (West 
2002). 

During the June 2004 Board hearing the veteran testified that 
he was hospitalized at the McGuire VA Medical Center (VAMC) 
in Richmond, Virginia for acoustic neuroma from May 12, 2004 
to June 15, 2004.  The veteran also testified that during 
this hospitalization, both his knees and spine were drained 
of fluid.   However, the claims folders contain only VA 
treatment records from McGuire dated through March 2004.  The 
Board is of the opinion that it is likely that there are 
further treatment records available from the McGuire VAMC 
regarding the veteran's treatment there, which might be 
helpful in the adjudication of the veteran's claims.  If 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding relevant treatment records from the identified VA 
facilities.

In this case, the record also reveals that the veteran was 
last afforded a VA examination to assess the severity of his 
service-connected right knee disability in November 2003.  
During the June 2004 Board hearing the veteran stated that he 
had been experiencing instability in his right knee.  The 
November 2003 VA examination gives no indication of 
instability in either knee.  Based on the veteran's 
testimony, the Board is of the opinion that it is likely that 
the veteran's disability may have increased in severity since 
his last VA medical examination.  The Board concludes that in 
order to comply with VA's duty to assist and because the 
evidence of record with regard to the issues on appeal may be 
stale, he is entitled to a current VA examination of his 
right knee.  This process is necessary to ensure that there 
is a complete record upon which to decide the veteran's claim 
so that he is afforded every possible consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.

2.  The RO must then attempt to obtain 
copies of all records, both outpatient 
and in-patient, from the McGuire VAMC, 
for the veteran's treatment from May 12, 
2004 to the present.  If these records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folders.

3.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his service-connected right knee 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner should be asked to include in 
his/her report whether there is any 
objective showing of instability of the 
right knee.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREEET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




